Title: Charles Christian to Thomas Jefferson, 10 March 1812
From: Christian, Charles
To: Jefferson, Thomas


          
                  Respected Sir, 
                  Police office, New York 
                     10th March 1812
          
		   
		   
		   
		  I beg leave to offer the enclosed for your patronage. Nothing is left after discharging the demands on Mr Cheetham’s estate for his children. your name Sir woud be a host and a passport to the benevolence of the Republicans of this City, It would prevent the Sins of the father being visited on the
			 children, for however, unfortunately, a concurrence of circumstances, and strong passions, impelled Mr 
                  Cheetham as a Public writer into error, he was in heart a Republican and an admirer of your virtues.
          All whom I have yet solicited have contributed, and it has but this moment occurred to me that I ought in the first instance to have submitted the subscription to you. Were you yet at the head of the Government, I Should not have obtruded this request, and were you Sir, not Mr Jefferson I should not have ventured it at all.
          However, Sir, you may be pleased to view this request, made in behalf of five orphans, I beg the favor of a return of the enclosed.
          
          With the highest respect and veneration, I have the honor, Sir, to remain your Obedt and very humble Servant
                  Charles Christian
        